COURT OF APPEALS OF VIRGINIA


              Present: Judges Huff, O’Brien and Russell*
UNPUBLISHED




              JAMES RYAN SAUNDERS
                                                                               MEMORANDUM OPINION**
              v.     Record No. 0028-22-1                                          PER CURIAM
                                                                                   JULY 12, 2022
              COMMONWEALTH OF VIRGINIA


                                 FROM THE CIRCUIT COURT OF THE CITY OF NORFOLK
                                              Michelle J. Atkins, Judge

                               (J. Barry McCracken, Assistant Public Defender, on brief), for
                               appellant.

                               (Jason S. Miyares, Attorney General; Justin B. Hill, Assistant
                               Attorney General, on brief), for appellee.


                     James Ryan Saunders appeals the sentence imposed upon him by the City of Norfolk Circuit

              Court on one count of petit larceny, third or subsequent offense. Appellant argues that the trial court

              abused its discretion in imposing a sentence that was “excessive under all the circumstances.” After

              examining the briefs and record in this case, the panel unanimously holds that oral argument is

              unnecessary because “the appeal is wholly without merit.” Code § 17.1-403(ii)(a); Rule 5A:27(a).

              Accordingly, for the reasons that follow, we affirm the judgment of the trial court.

                                                        BACKGROUND

                     “In accordance with familiar principles of appellate review, the facts will be stated in the

              light most favorable to the Commonwealth, the prevailing party [below].” Poole v. Commonwealth,




                     *
                        Justice Russell participated in the hearing and decision of this case prior to his investiture
              as a Justice of the Supreme Court of Virginia.
                     **
                          Pursuant to Code § 17.1-413, this opinion is not designated for publication.
73 Va. App. 357, 360 (2021) (quoting Gerald v. Commonwealth, 295 Va. 469, 472 (2018)).

Accordingly, we “discard the evidence of the [accused] in conflict with that of the Commonwealth,

and regard as true all the credible evidence favorable to the Commonwealth and all fair inferences to

be drawn therefrom.” Gerald, 295 Va. at 473 (quoting Kelley v. Commonwealth, 289 Va. 463,

467-68 (2015)).

        Appellant pled guilty to one count of petit larceny, third or subsequent offense, in violation

of Code §§ 18.2-96 and 18.2-104.1 The written plea agreement provided that “[a]ll terms and

conditions of the Defendant’s sentence shall be left to the sole discretion of the sentencing judge[,]

[e]xcept no period of active incarceration shall exceed the [h]igh [e]nd of the guidelines.” After

accepting appellant’s guilty plea, the trial court ordered the preparation of a presentence

investigation report (PSR) and scheduled the matter for sentencing.

        At the sentencing hearing, the trial court admitted the PSR into evidence as an exhibit and

considered the guidelines, which recommended a sentence of seven months at the low end, one year

at the midpoint, and one year and six months at the high end.2 The trial court also considered

mitigating evidence presented by the defense, the arguments of counsel, and appellant’s statement in

allocution, before sentencing appellant to three years’ incarceration, with two years suspended, for




        1
         When appellant entered his guilty plea in October 2019, Code § 18.2-104 elevated
misdemeanor theft offenses to felony status in cases where the accused was proven to have two
or more prior theft offenses on his criminal record. Appellant did not appear for his initial
sentencing hearing in January 2020 and was a fugitive until his arrest in August 2021. Thus, he
was not sentenced for the offense until December 2021, after the repeal of Code § 18.2-104 in
July 2021.
        2
         In the time between his guilty plea hearing and the sentencing hearing, appellant was
convicted of numerous misdemeanor and felony offenses in another jurisdiction, resulting in a
higher guidelines range than previously expected.
                                                -2-
an active period of incarceration of one year, which represented the midpoint of the range suggested

by the sentencing guidelines.

       Appellant noted this appeal.

                                            ANALYSIS

       Appellant contends that the sentence he received was “excessive” because it did not

“adequately take into account the facts and circumstances surrounding” his case, and thus,

constituted an abuse of the trial court’s discretion. We disagree.

       “We review [a] trial court’s sentence for abuse of discretion.” Johnson v.

Commonwealth, 63 Va. App. 175, 181 (2014) (quoting Scott v. Commonwealth, 58 Va. App. 35,

46 (2011)). A trial court abuses its discretion

               when a relevant factor that should have been given significant
               weight is not considered; when an irrelevant or improper factor is
               considered and given significant weight; and when all proper
               factors, and no improper ones, are considered, but the court, in
               weighing those factors, commits a clear error of judgment.

Lawlor v. Commonwealth, 285 Va. 187, 213 (2013) (quoting Landrum v. Chippenham &

Johnston-Willis Hosps., Inc., 282 Va. 346, 352 (2011)). “Only when reasonable jurists could not

differ can we say an abuse of discretion has occurred.” Du v. Commonwealth, 292 Va. 555, 564

(2016) (quoting Grattan v. Commonwealth, 278 Va. 602, 620 (2009)). Accordingly, we may

reverse a trial court’s sentencing decision “only upon clear evidence that [the decision] was not

judicially sound[.]” DeLuca v. Commonwealth, 73 Va. App. 567, 575 (2021) (alterations in

original) (quoting Jefferson v. Commonwealth, 27 Va. App. 477, 488 (1998)).

       In general, “we will not interfere with the sentence so long as it was within the range set by

the legislature for the particular crime of which the defendant was convicted.” Fazili v.

Commonwealth, 71 Va. App. 239, 248 (2019) (internal quotation marks omitted) (quoting Scott, 58

Va. App. at 46). That is, where the argument on appeal “is simply a challenge to the duration of

                                                  -3-
imprisonment,” an appellate court will evaluate only whether the sentence exceeded the maximum

penalty prescribed by the sentencing statute. Du, 292 Va. at 564. The trial court’s sentencing

decision “will not be disturbed as long as it stays within” the range of punishment set by the

legislature “and is not influenced by any mistake of law.” Id. at 563-64 (quoting Lawlor, 285 Va. at

212-13). Moreover, although the trial court must “review and consider the suitability of the

applicable discretionary sentencing guidelines,” Code § 19.2-298.01, it is well settled that the

Virginia Criminal Sentencing Guidelines are “discretionary, rather than mandatory.” West v. Dir. of

Dep’t of Corr., 273 Va. 56, 65 (2007).

       When appellant entered his guilty plea, Code §§ 18.2-96 and 18.2-104 provided that third

offense petit larceny was a Class 6 felony, punishable by a “term of imprisonment of not less

than one year nor more than five years, or . . . confinement in jail for not more than 12 months

and a fine of not more than $2,500, either or both.” Code § 18.2-10. Appellant’s sentence fell

within his guidelines range and the statutory range for a Class 6 felony.

       Although a trial court normally has the discretion to sentence a defendant anywhere within

the statutory range, that discretion was limited in this case by the plea agreement that was entered

into by the parties and accepted by the trial court. That agreement limited the trial court’s normal

sentencing discretion, providing that “no period of active incarceration shall exceed the [h]igh [e]nd

of the guidelines.” The trial court’s imposition of one year of active incarceration was less than one

year and six months, which represented the high end of the guidelines sentencing range.

Accordingly, the sentence imposed fell within the sentencing range appellant agreed to in the plea

agreement.

       In crafting appellant’s sentence, the trial court considered appellant’s criminal history, the

contents of the PSR, appellant’s new offenses while he was a fugitive, and his drug use. The trial

court stated that it took “everything into consideration,” which included appellant’s mitigating

                                                 -4-
evidence. In so doing, the trial court sentenced appellant to the midpoint of the guidelines.

Contrary to appellant’s assertion, the sentence imposed upon him is not excessive. Because

appellant’s sentence was within the applicable statutory range set by the legislature and within the

range set by the plea agreement, the trial court did not abuse its discretion in sentencing appellant

to three years in prison with two years suspended.

        We decline appellant’s invitation to “reconsider and discard the dated doctrine that a trial

court’s sentence will be presumed reasonable so long as it does not exceed a statutorily imposed

maximum” or a maximum set by plea agreement. Similar arguments have been rejected in prior

published opinions of this Court, and we are bound to follow those opinions under the interpanel

accord doctrine. See Vay v. Commonwealth, 67 Va. App. 236, 257 (2007). Furthermore, even if we

could revisit those decisions, we would remain bound by the decisions of the Supreme Court. Id. at

258 n.6.

        After considering all of the evidence presented and consulting the Virginia Criminal

Sentencing Guidelines, the trial court sentenced appellant to an active period of incarceration within

the statutory range and within the range established by the plea agreement. Given that, “our task is

complete[,]” Thomason v. Commonwealth, 69 Va. App. 89, 99 (2018), and we affirm the judgment

of the trial court.

                                           CONCLUSION

        For the foregoing reasons, the trial court’s judgment is affirmed.

                                                                                                Affirmed.




                                                 -5-